333 S.W.3d 534 (2011)
STATE of Missouri, Respondent,
v.
Carole A. CHALK, Defendant/Appellant.
No. ED 94487.
Missouri Court of Appeals, Eastern District, Division Five.
March 15, 2011.
Andrew E. Zleit; Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Carole A. Chalk (Defendant) appeals from the judgment upon her conviction by a jury for the class C felony of abuse of a child, in violation of Section 568.060, RSMo Cum.Supp.2007,[1] and for which Defendant was sentenced as a prior and persistent offender to ten years' imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo Cum. Supp.2007 unless otherwise noted.